The court providently exercised its discretion in denying plaintiffs motion. The proposed allegation of a “tacit” modification of the parties’ written agreement, which required modifications to be in writing, is clearly devoid of merit (see Bishop v Maurer, 83 AD3d 483, 485 [2011]). Plaintiff denies that there was any oral modification of the written agreement, and he makes no allegations to support a claim of modification based upon conduct. With respect to the remaining proposed allegations, plaintiff asserts that they merely clarify the existing pleading. Accordingly, the court properly determined that they may be proved at trial and, if necessary, the pleadings can be amended to conform to the proof. Concur — Tom, J.E, Catterson, Renwick, Freedman and Manzanet-Daniels, JJ.